Citation Nr: 9935198	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for human immunodeficiency virus syndrome.

2. Entitlement to a disability rating greater than 10 percent 
for hypertension.

3. Entitlement to a disability rating greater than zero 
percent for left inguinal hernia.

4. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1975 to December 
1994.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).   

The Board notes that by rating decision dated in October 
1995, service connection was granted for human 
immunodeficiency virus syndrome, status-post thyroid cancer 
with subtotal thyroidectomy, hypertension, allergic rhinitis 
with sinusitis, lumbar degenerative disc disease, an inguinal 
hernia, a right toe disability, antral ulcers with reflux 
esophagitis, a left middle finger scar and lacerated tendon, 
status-post fracture of the nasal maxillary bone, perianal 
condyloma, and a right eyelid scar.  Entitlement to service 
connection was denied for bronchitis, paresthesia of the 
right side of the body, sleep apnea, status-post fracture of 
the coccyx, a cervical disorder with migraine headaches, and 
for decompression sickness.  

The record reflects that in November 1995, the appellant 
filed a timely notice of disagreement pertaining to the 
disability ratings assigned to the service-connected human 
immunodeficiency virus syndrome and left inguinal hernia and 
to the denial of service connection for sleep apnea.  In 
January 1996, the appellant filed a notice of disagreement as 
to "all" issues that were the subject of the October 1995 
rating.

In response to a statement of the case on the issue of 
service connection for sleep apnea, in February 1996, the 
appellant filed a substantive appeal as to the denial of 
service connection for sleep apnea, referring also to the 
issues of an increased rating for the inguinal hernia and 
service connection for headaches and residuals of coccyx 
fracture.  Following the issuance of a Statement of the Case 
on all issues in April 1996, the appellant filed a 
substantive appeal with specific reference to the assigned 
disability ratings for human immunodeficiency virus syndrome, 
hypertension, and left inguinal hernia, and the denial of 
service connection for sleep apnea.  Subsequent substantive 
appeals made specific reference to the disabilities which 
were the subject of appeal but did not mention either 
rhinitis, sinusitis or status post thyroid cancer although 
the appellant referenced attached copies of medical records 
relating in part to his thyroid disability.  By rating 
decision dated in January 1999, service connection was 
granted for sleep apnea and for residuals of fracture of the 
coccyx.  No disagreement has been received regarding the 
ratings of the disabilities.

The issues listed on the title page are those certified by 
the RO for appellate review.


REMAND

The Board notes that in an April 1997 letter to the RO, and 
in correspondence to his Congressional representative dated 
in April 1998, the appellant requested an opportunity to 
present testimony before a hearing.  In response to a 
December 1999 letter from the Board for clarification of the 
type of hearing he desired, he requested a hearing before a 
member of the Board at the RO.

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting in the Phoenix, Arizona, RO.

The appellant is advised that in addition to submitting 
argument and testimony as to the matters under appeal, he 
also has the right to submit additional evidence.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











